DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on March 12, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-12, and 21-24 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2008/0012079 A1 to Zaidi (“Zaidi”).												As to claim 1, Zaidi discloses a memory device, comprising: a first planar As to claim 2, Zaidi further discloses wherein the switching element (206) has a triangular or trapezoidal cross-section (See Fig. 2, ¶ 0067).						As to claim 11, Zaidi further discloses wherein the memory device is a resistive random access memory device or a phase-change random access memory device (See Fig. 2, ¶ 0001-¶ 0004, ¶ 0055).										As to claim 12, Zaidi discloses a method of forming a memory device, the method comprising: providing a first planar electrode (202); providing a switching element (206) over the first planar electrode (202); and providing a second planar electrode (204) over the switching element (206); wherein a first side (208) of the switching element (206) is arranged nearer the first planar electrode (202) and a second side (210) of the switching element (206) is arranged nearer the second planar As to claim 21, Zaidi further discloses wherein the width of the second planar electrode (204) extends beyond opposing tapering sidewalls of the switching element (206) (See Fig. 2, Fig. 3, Fig. 7, Fig. 9, Fig. 10, Fig. 11).						As to claim 22, Zaidi further discloses wherein a width of the first planar electrode (202) along the first side (208) of the switching element (206) is greater than the thickness of the switching element (206) at the first side (208), wherein the width of the first planar electrode (202) extends beyond the opposing tapering sidewalls of the switching element (206), and the memory device further comprises: a dielectric layer (216) arranged between the first planar electrode (202) and the second planar electrode (204), wherein the dielectric layer (216) is arranged around the switching element (206) (See Fig. 2, Fig. 3, Fig. 7, Fig. 9, Fig. 10, Fig. 11, ¶ 0046).						As to claim 23, Zaidi further discloses wherein the width of the second planar electrode (204) along the second side (210) of the switching element (206) is substantially equal to the width of the first planar electrode (202) along the first side (208) of the switching element (206) (See Fig. 2) (Notes: the first and second planar electrodes have a “substantially equal” width as seen in Fig. 2, where the limitation As to claim 24, Zaidi discloses further comprising: a second switching element (206) arranged between the first planar electrode (202) and the second planar electrode (204), wherein a first side (208) of the second switching element (206) is arranged nearer the first planar electrode (202) and a second side (210) of the second switching element (206) is arranged nearer the second planar electrode (204), wherein the second switching element (206) is thicker at the first side (208) than at the second side (210), wherein the second switching element (206) is configured to provide a conductive filament formation region (conductive path), wherein the second switching element (206) is disposed coplanar with and adjacent to the switching element (206), and wherein the dielectric layer (216) is arranged around the second switching element (206) and extends between the second switching element (206) and the switching element (206) (See Fig. 2, Fig. 14) (Notes: the array of Fig. 2 meets the claimed limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11-12, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0292625 A1 to Sandhu et al. (“Sandhu”) and U.S. Patent Application Publication No. 2008/0012079 A1 to Zaidi (“Zaidi”).									As to claim 1, Sandhu discloses a memory device, comprising: a first planar electrode (1); a second planar electrode (3) arranged over the first planar electrode (1); and a switching element (21) arranged between the first planar electrode (1) and the second planar electrode (3), wherein a first side (24a) of the switching element (21) is arranged nearer the first planar electrode (1) and a second side (22a) of the switching element (21) is arranged nearer the second planar electrode (3); wherein the switching As to claim 2, Sandhu further discloses wherein the switching element (21) has a triangular or trapezoidal cross-section (See Fig. 8).						As to claim 11, Sandhu further discloses wherein the memory device is a resistive random access memory device or a phase-change random access memory device (See ¶ 0034).											As to claim 12, Sandhu discloses a method of forming a memory device, the method comprising: providing a first planar electrode (1); providing a switching element (21) over the first planar electrode (1); and providing a second planar electrode (3) over the switching element (21); wherein a first side (24a) of the switching element (21) is arranged nearer the first planar electrode (1) and a second side (22a) of the switching element (21) is arranged nearer the second planar electrode (3); wherein the switching element (21) is thicker at the first side (24a) than at the second side (22a); wherein the switching element (21) is configured to provide a conductive filament formation region As to claim 21, Sandhu further discloses wherein the width of the second planar electrode (3) extends beyond opposing tapering sidewalls of the switching element (21) (See Fig. 8).												As to claim 22, Sandhu in view of Zaidi further discloses wherein a width of the first planar electrode (1/202) along the first side (24a/208) of the switching element (21/206) is greater than the thickness of the switching element (21/206) at the first side (24a/208), wherein the width of the first planar electrode (1/202) extends beyond the opposing tapering sidewalls of the switching element (21/206), and the memory device further comprises: a dielectric layer (216) arranged between the first planar electrode (1/202) and the second planar electrode (3/204), wherein the dielectric layer (216) is arranged around the switching element (21/206) such that the dielectric layer insulates the switching element from other switching elements of other cells in the array (See Zaidi Fig. 2, Fig. 14, ¶ 0046).										As to claim 23, Sandhu further discloses wherein the width of the second planar electrode (3) along the second side (22a) of the switching element (21) is substantially As to claim 24, Sandhu in view of Zaidi discloses further comprising: a second switching element (21/206) arranged between the first planar electrode (1/202) and the second planar electrode (3/204), wherein a first side (24a/208) of the second switching element (21/206) is arranged nearer the first planar electrode (1/202) and a second side (22a/210) of the second switching element (21/206) is arranged nearer the second planar electrode (3/204), wherein the second switching element (21/206) is thicker at the first side (24a/208) than at the second side (22a/210), wherein the second switching element (21/206) is configured to provide a conductive filament formation region (conductive path), wherein the second switching element (21/206) is disposed coplanar with and adjacent to the switching element (21/206), and wherein the dielectric layer (216) is arranged around the second switching element (21/206) and extends between the second switching element (21/206) and the switching element (21/206) (See Zaidi Fig. 2, Fig. 14) (Notes: forming the cells in the array of meets the claimed limitation).

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion

Liu et al. (US 2008/0247226 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815